NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEVEN LEON JOYCE,                              No. 21-16032

                Plaintiff-Appellant,            D.C. No. 1:20-cv-01324-DAD-SAB

 v.
                                                MEMORANDUM*
STEWART SHERMAN; WINFRED M.
KOKOR; POWELL,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                            Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      California state prisoner Steven Leon Joyce appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2012) (dismissal under 28 U.S.C. § 1915A); Watison v. Carter, 668 F.3d 1108,

1112 (9th Cir. 2012) (dismissal under 28 U.S.C. § 1915(e)(2)(B)). We affirm.

      The district court properly dismissed Joyce’s action because Joyce failed to

allege facts sufficient to state a plausible claim of deliberate indifference in

diagnosing and treating his Valley Fever. See Hebbe v. Pliler, 627 F.3d 338, 341-

42 (9th Cir. 2010) (although pro se pleadings are construed liberally, a plaintiff

must allege facts sufficient to state a plausible claim); Toguchi v. Chung, 391 F.3d

1051, 1057-60 (9th Cir. 2004) (a prison official is deliberately indifferent only if he

or she knows of and disregards an excessive risk to inmate health; medical

malpractice, negligence, or a difference of opinion concerning the course of

treatment does not amount to deliberate indifference); Hallett v. Morgan, 296 F.3d

732, 745-46 (9th Cir. 2002) (to establish a claim of deliberate indifference arising

from delay in providing care, a plaintiff must show that the delay was harmful).

      AFFIRMED.




                                           2                                       21-16032